Case: 1:19-cv-01717 Document #: 75 Filed: 12/11/19 Page 1 of 1 PageID #:437




            IN THE UNITED STATES DISTRICT COURT
           FOR THE NORTHERN DISTRICT OF ILLINOIS
                     EASTERN DIVISION

                                       )
                                       )   19-cv-1717
In re. Watts Coordinated Pretrial      )
Proceedings                            )   (Judge Wood)
                                       )
                                       )   (Magistrate Judge Finnegan)
                                       )
                                       )

                   This document relates to 19-cv-7552

                        NOTICE OF MOTION
      NOTICE IS HEREBY GIVEN, that on Wednesday, December 18,

2019, at 9:00 a.m., an attorney for plaintiff shall appear before Judge Andrea

R. Wood and present plaintiff’s Motion to Stay.


                                   /s/ Joel A. Flaxman
                                       Joel A. Flaxman
                                       ARDC No. 6292818
                                       Kenneth N. Flaxman
                                       200 S Michigan Ave, Ste 201
                                       Chicago, IL 60604
                                       (312) 427-3200
                                       attorneys for plaintiff
